DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
While Applicant is not required to file any Information Disclosure Statements, Applicant is reminded of their duty to disclose to the Office all information known to the Applicant to be "material to patentability as defined in 37 CFR 1.56." See MPEP §2001.04.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and claims 18-20, drawn to methods, classified in A61F 19/00.
II. Claims 11-17, drawn to a system, classified in A61F 19/00.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP the process for using the product as claimed can be practice with another and materially different product such as a system such as a sexual training device or sexual enhancement device for a single user.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(b) the prior art applicable to one invention would not likely be applicable to another invention; and
(c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Stephen Keefe on 15 February 2022 a provisional election was made without traverse to prosecute the invention of Group I, drawn to claims 1-10.  Upon further consideration of the previously defined groups of invention (i.e., Group I, drawn to claims 1-10, Group II, drawn to claims 11-17, and Group III, drawn to claims 18-20) the examiner has concluded that Group III is not patentably distinct from Group I, therefore has included claims 18-20 in the prosecution of Group I. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 8 is objected to because of the following informalities: “a video game by configured the” should read --a video game by configuring the--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 5, the phrase "transferring invitation data to one or more users" renders the claim indefinite because it is unclear whether the one or more users is the same “one or more user” recited in claim 1 or additional one or more users.
Regarding claim 5, the phrase "a computing device interaction" renders the claim indefinite because it is unclear whether the limitation is referring to the same computing device interaction selected in claim 1 or a separate computing device interaction.
Regarding claim 5, the phrase "an initiating user" renders the claim indefinite because it is unclear whether the limitation is referring to one of the one or more users recited in claim 1 or a separate user.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morton (US 2014/0155690 A1).
Referring to claim 1: Morton teaches a method (see paragraph [0029]), comprising: selecting a computing device interaction (see paragraph [0026]-[0039]; wherein a user selects a software program for simulating cunnilingus for training or entertainment purposes); configuring a user accessory (see figure 2; paragraphs [0026]-[0027] and [0039]-[0042]; wherein the user 
	Referring to claim 2: Morton further teaches the user accessory is an adult sex toy (see abstract; paragraphs [0029], [0039] and [0042]).
	Referring to claim 4: Morton further teaches the computing device interaction is a video game selected from the group consisting of a sports game, a fighting game, and a multilevel passing through game (see paragraphs [0035] and [0042]; wherein the computing device interaction is one or more player competitive game).
Referring to claim 7: Morton further teaches controlling the user accessory includes vibrating the user accessory (see paragraph [0029]).
Referring to claim 18: Morton teaches a method (see paragraph [0029]), comprising: selecting a video game (see paragraph [0026]-[0039] and [0042]; wherein a user selects a software program for an arcade game entertainment purposes); configuring an adult sex toy (see figure 2; paragraphs [0026]-[0027] and [0039]-[0042]; wherein the user accessory is a 
Referring to claim 19: Morton further teaches controlling the adult sex toy includes vibrating the user accessory (see paragraph [0029]).
Claims 1, 2, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blumenthal (WO 2006/040750 A1).
	Referring to claim 1: Blumenthal teaches a method, comprising: selecting a computing device interaction (see page 16, lines 1-10; wherein the computing device interaction includes enhancing sexual pleasure or therapy for aiding in overcoming impotence); configuring a user accessory (see figure 1; wherein the user accessory includes an appliance, #25, in combination with client computer, #12) based on the selected computing device interaction (see page 10, line 20-page 11, line 12; page 11, line 25-28; wherein the appliance is customized with a desired picture and related to video sequences displayed on the client computer); performing the computing device interaction using the configured user accessory (see figures 4 and 10; page 11, 
	Referring to claim 2: Blumenthal further teaches the user accessory is an adult sex toy (see figures 1, 4 and 10; page 16, lines 1-10; wherein the computing device interaction includes enhancing sexual pleasure or therapy for aiding in overcoming impotence).
Referring to claim 3: Blumenthal further teaches the user accessory is selected from the group consisting of a dildo and a sleeve (see figures 2A, 4 and 10; page 14; lines 8-20; page 16, lines 18-28; wherein the appliance of the user accessory can be selected from a dildo (i.e., figure 10) or a sleeve (i.e., figure 2A/4, #43)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal, as applied to claim 1 above, in view of Bakke (WO 2008/067487 A2) in view of Messinger (US Patent No. 10,218,795).
Referring to claim 5: Blumenthal further teaches wherein performing the computing device interaction using the configured user accessory is providing a video by configured the user accessory to control a character in the video (see page 11, line 13-22; page 12, lines 23-31; page 14; lines 8-20; page 16, lines 18-28). Blumenthal is silent to the video being part of a video game; and transferring invitation data to one or more users requesting the one or more users to join a video game selected by an initiating user. Bakke teaches a system and method for controlling, via a hand-held or hand-attached device, motion, behavior and/or attributes of a visually displayed graphical object, icon or character, such as a graphical object of a sexual nature based on motion of a user’s hand during sexual self-stimulation (see paragraphs [0023]-[0024] and [0057]), wherein hand-held or hand-attached device is configured to resemble a sexual stimulation device (see paragraphs [0025] and [0073]-[0075]), and wherein the motion of the user’s hand provides control of game characters in an erotic video game (see paragraphs [0034], [0057]-[0059] and [0068]-[0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the video and character content taught by Blumenthal with a game character of an erotic video game like taught by Bakke in order to provide the user with interactive game control in erotic video games. Blumenthal, as modified by Bakke, is silent to transferring invitation data to one or more users requesting the one or more users to join a video game selected by an initiating user.
Messinger teaches a remote sensual protocol/platform (RSP/P) to connect humans to other humans in order to transfer sensual/emotional/sexual stimulation (see abstract), wherein the .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morton, as applied to claim 1 above, in view of Coyle (US 2014/0011557 A1).
	Referring to claim 6: Morton teaches the computing device interaction being a single player or a multiple player game, wherein quantifying the computing device interaction performance of the one or more users includes comparing the computing device interaction performance to one or more other players (see paragraph [0042]; wherein the user competes against one or more other players). Morton is silent to comparing the computing device interaction performance to artificial intelligence performance. Coyle teaches a method and apparatus for playing games on a personal computing device, wherein the game may be played simultaneously and interactively by multiple players or in solitaire mode in which a single player competes against an artificial intelligence (i.e., a "computer player" or "robot opponent") (see abstract and paragraph [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the game of Morton with an option to play against an artificial intelligence like taught by Coyle in order to allow the user to compete in solitaire mode during single player use or if they are uncomfortable competing against other players.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal, as applied to claim 1 above, in view of Bakke.
	Referring to claim 8: Blumenthal further teaches wherein performing the computing device interaction using the configured user accessory is providing a video by configured the user accessory to control a character in the video (see page 11, line 13-22; page 12, lines 23-31; page 14; lines 8-20; page 16, lines 18-28). Blumenthal is silent to the video being part of a video game and the user accessory being configured to control a game character. Bakke teaches a system and method for controlling, via a hand-held or hand-attached device, motion, behavior and/or attributes of a visually displayed graphical object, icon or character, such as a graphical object of a sexual nature based on motion of a user’s hand during sexual self-stimulation (see paragraphs [0023]-[0024] and [0057]), wherein hand-held or hand-attached device is configured to resemble a sexual stimulation device (see paragraphs [0025] and [0073]-[0075]), and wherein the motion of the user’s hand provides control of game characters in an erotic video game (see paragraphs [0034], [0057]-[0059] and [0068]-[0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the video and character content taught by Blumenthal with a game character of an erotic video game like taught by Bakke in order to provide the user with interactive game control in erotic video games.
Referring to claim 9: Blumenthal, as modified by Bakke, further teaches the configured user accessory is a sleeve (see Blumenthal figures 2A and 4, #43; Bakke figure 10, #1010) and controlling the game character includes inserting a genital body part of a user into the sleeve to varying depths (see Blumenthal page 12, lines 23-31; page 16, lines 1-10).
Referring to claim 10: Blumenthal, as modified by Bakke, further teaches the configured user accessory is a dildo (see Blumenthal figure 10; Bakke figure 11, #1100) and controlling the game character includes inserting the dildo to varying depths in a genital body part of a user (see Blumenthal page 16, line 22-28).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Morton, as applied to claim 18 above, in view of Bakke.
Referring to claim 20: Morton teaches the character as being scoreboards or images of women so that players get a visual indication of how they are performing (see paragraph [0042]) but is silent to the video game character is a baffle that is movable on a display based on the user input data provided by the configured adult sex toy, the baffle movable to block a video game ball. Bakke teaches a system and method for controlling, via a hand-held or hand-attached device, motion, behavior and/or attributes of a visually displayed graphical object, icon or character, such as a graphical object of a sexual nature based on motion of a user’s hand during sexual self-stimulation (see paragraphs [0023]-[0024] and [0057]), wherein hand-held or hand-attached device is configured to resemble a sexual stimulation device (see paragraphs [0025] and [0073]-[0075]), and wherein the motion of the user’s hand provides control of game characters in an erotic video game (see paragraphs [0034], [0057]-[0059] and [0068]-[0070]; wherein the character represents a person, icon, cursor, or object in a video game or simulation system for example a human female, dildo, animated object and any other object or displayed frame). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controlled character content taught by Morton with any animated video game object like taught by Bakke including a baffle capable of blocking a video .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishida (US 2020/0009009 A1) and Strong (US 2012/0304216 A1) each of which teaches control of displayed content through use of a sexual aid device. Cambridge (US 2019/0133877 A1), Shmakov (US 2012/0259171 A1), and Kobashikawa et al. (US 2004/0082831 A1) each of which teach remote system for sexual interaction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791